Mr. Chief Justice Magruder: I dissent from this opinion. The act is unconstitutional as being a delegation of judicial power to the prison board, a body which owes its existence to executive appointment. The highest and most delicate function of the judiciary is the administration of the criminal law; and to entrust the power to fix the ppuishment of convicted criminals to penitentiary wardens or prison boards, who hold their positions oftentimes as rewards for political service, is to endanger and jeopardize the rights and liberty of the citizen, and the peace and good order of society. It is the duty of courts to courageously declare the law as it is, and not to busy themselves with considerations of expediency, or convenience, or sentimentality.